Acknowledgment
The amendment filed on November 8, 2022 responding to the Office Action mailed on August 19, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Examiner Initiated Interview Summary
Examiner teleconferenced with Mr. Christopher Mitchell on November 18, 2022 for the purpose of having a clear understanding of 1) implied structure of a pitch affecting a first resistance of the first conductive line and the second pitch affecting a second resistance of the second conductive lines and 2) why Lee does not show this feature the width of two sets of lines having a first pitch being narrower than the width of lines the second pitch.   In summary, Applicant took the position that pitch in and of itself was the implied structure.  Examiner noted that line resistance is a function of line geometry and resistivity or line material properties.  Examiner was unable to discern, nor could Applicant provide, an example of the implied structure but otherwise noted that the pitch enabled the resulting line resistance properties.  No agreement was reached.  Applicant agreed to review the enclosed action in advance of next steps.
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Specification:  
Examiner withdraws the objection to the title of the invention.
Rejections Pursuant to 35 U.S.C. § 102:
Applicant correctly recites relevant legal standard for rejections pursuant to 35 U.S.C. § 102, see Remarks filed November 8, 2011 at page 8 paragraph 2.  Instant rejections are made pursuant to 35 U.S.C. § 103.  Applicant references [0179] of PGPUB 2021/0276039 for a discussion on a lines of a first pitch and second pitch having different line resistances, see Remarks filed November 8, 2011 at page 8 paragraph 3.  Examiner appreciates Applicant’s remarks.  Applicant notes the discussion of the concept of pitch in the specification at [0134], see Remarks filed November 8, 2011 at page 8 paragraph 4.  Examiner appreciates Applicant’s remarks.  Applicant proceeds to critique Lee on the basis that 1) there is no discussion of the concept of pitch of lines affecting line resistance and consequently Lee is defective, see Remarks filed November 8, 2011 at page 9 paragraph 2.  Examiner agrees that to the degree Lee fails to disclose each and every limitation expressly or inherently in a single embodiment, it fails to meet the legal standard for a rejection pursuant to 35 U.S.C. § 102.  
Applicant proceeds to critique Kim 207 on the basis that there is no discussion of the concept of pitch of lines affecting line resistance and consequently Kim is defective, see Remarks filed November 8, 2011 at page 9 paragraph 3.  Examiner agrees that to the degree Lee fails to disclose each and every limitation expressly or inherently in a single embodiment, it fails to meet the legal standard for a rejection pursuant to 35 U.S.C. § 102.  Yet Applicant notes, admits, that Kim disclose the concept of reduced resistance owing to the number and width of sub-units of the line, see Remarks filed November 8, 2011 at page 10 paragraph 2.  Applicant admits that Kim 207 discloses placement of connecting part (s) of a power supply line to affect a resistance of fan out lines and adjustment of line widths to affect resistance, see Remarks filed November, 8, 2022 at page 9 paragraph 3.
Lastly Applicant critiques Kim 009 for failing to disclose the concept of wirings apart from each other based on pitch, yet admits that Kim 009 discloses the concept of reduced resistance of one set of wiring to another set, see Remarks filed November 8, 2022 at page 9 paragraph 4. Applicant further concedes that that it is the width and/or number of lines that reduce resistance.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the concept of adjusting pitch of lines to affect resistance of lines relative to each other) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In summary, Applicant contends that a legally sufficient rejection requires the prior art must teach both the structure and the related concept.  It appears that the issues presented are 1) has Applicant acted as his own lexicographer as it relates to either pitch or resistance, 2) what structure is implied by the functional claim language ‘…pitch affecting.. a resistance’, 3) does the prior art disclose the implied structure or otherwise appear capable of performing the required function.
“To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.”, see MPEP 2111.  Applicant looks to the specification at [0179] for non-limiting background.
[0178] Although not illustrated in FIG. 15, the second conductive lines CL2 disposed in the second fan-out portion 22 may have different pitches from each other.
[0179] According to an embodiment, a pitch (a first pitch) between conductive lines disposed in the first fan-out portion 21 of an outer portion of the fan-out portion 20 may be designed to be less than a pitch (a second pitch) between conductive lines disposed in the second fan-out portion 22 of a central portion of the fan-out portion 20, such that the resistance of the conductive lines disposed in the first fan-out portion 21 may be reduced, and the resistance deviation between the conductive lines disposed in the first fan-out portion 21 and the conductive lines disposed in the second fan-out portion 22 may be reduced.
[0180] According to an embodiment, the resistance deviation between adjacent conductive lines with a separation area between the adjacent conductive lines may be reduced, thereby preventing or significantly reducing luminance deviation between adjacent pixels.

    PNG
    media_image1.png
    501
    591
    media_image1.png
    Greyscale
Examiner notes that Applicant’s specification is discussing the embodiment of Figure 15, albeit unillustrated.  Moreover, the specification clearly recites the fan-our portions may be designed such that the resistance may be reduced.  This language does not convey to an artisan a clear statement of a special definition of pitch because statements that pitches may be designed such that the line resistance may be reduced, merely states the possibilities for the pitch and is not a definition of pitch applicable to all embodiments.  It may be designed with a pitch to reduce resistance and perhaps not.  The specification does not provide for a requirement to design the pitch to reduce resistance. Thus pitch is interpreted according to the broadest reasonable interpretation consistent with the specification.  Examiner understands a pitch to arise from at least a portion of two lines.  Further that the pitch is line width and the space between lines.  Alternatively the distance between the center widths of both lines.
Turning to the claimed subject matter, the implied structure of ‘the first pitch affecting a first resistance of the first conductive lines’ and ‘the second pitch affecting a second resistance of the second lines’ must be considered.  Examiner notes that the claim does not require the pitches to be the same or different, merely there are two sets of lines with a first pitch and a second pitch.  The claim is silent as to the relationship between the pitches.  Likewise, the claim is silent as to the relationship between the first resistance and the second resistance.  The claim merely requires, two sets of lines and the two sets of lines have a first and second resistance which may or may not be the same.
Examiner notes that line resistance is the slope of a current-voltage plot.  An idealized and simplest line resistance is computed as a material property i.e. resistivity multiplied by the length of the line divided by the cross sectional area of the line, i.e. the plane to which current vector is normal.  [Resistance=resistivity x length/(width x height)].  Thus in a simple case, the resistance of a line will depend upon geometrical factors of length, width and height.  Examiner notes the addition of corners, curves or other line segments will require a more complex analysis to account for potential current crowding or other secondary effects that modulate the overall line resistance.  Referring to Figure 15, Examiner notes that it does not inform what if any structure modulates the line resistance, see Applicant’s specification at [0178].
Returning to the language of claim 1, Examiner notes that the claim merely requires ‘…a first fan-out portion comprising first conductive lines; and a second fan-out portion comprising second conductive lines, the first conductive lines are apart from each other by a first pitch in the bending area, the first pitch affecting a first resistance of the first conductive lines, and the second conductive lines are apart from each other by a second pitch in the bending area, the second pitch affecting a second resistance of the second conductive lines.’  The claim does not require that first and second pitch are different nor that the resistance of the first and second lines are different. Indeed it begs the question what is the relationship between line pitch and line resistance.

    PNG
    media_image2.png
    504
    760
    media_image2.png
    Greyscale
Turning to U.S. 2015/0187279 (Lee) at Figure 6, Examiner notes that lines 145a/146a are wider than lines 141a/141b.  Thus the resistance of lines 145 will be less than lines 141 owing to the fact that they have a larger cross sectional area and resistance is proportional to the inverse area of the line.  Thus it is reasonable to conclude that the resistance of lines in a first pitch is less than the resistance of lines in the second pitch.  Examiner notes that at Figure 6, Lee appears to teach a constant spacing and a variable line width.  Pitch is a sum of line width and spacing.  Thus it appears that Lee teaches the pitch of lines 145 is greater than lines 141 because the line width is greater.  It appears to Examiner that Lee discloses two sets of lines with a first and second pitch and it is the pitch that modulates the respective line resistance because the width of one set of lines increases and so influences the pitch and vice versa.
Because Lee teaches and suggests a first fan-out portion comprising first conductive lines, e.g. 141; and a second fan-out portion comprising second conductive lines, e.g. 145 the first conductive lines are apart from each other by a first pitch in the bending area, the first pitch affecting a first resistance of the first conductive lines, and the second conductive lines are apart from each other by a second pitch in the bending area, the second pitch affecting a second resistance of the second conductive lines  because the first lines are narrower than the second lines.  Examiner is unpersuaded that patentability arises on the basis of the amended subject matter not withstanding an exposition by Lee on the concept of pitch effecting line resistance.  Applicant’s emphasis on this issue is misplaced and not consonant with the teaching of the prior art nor the knowledge, skills and abilities of an artisan.

    PNG
    media_image3.png
    563
    627
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    345
    658
    media_image4.png
    Greyscale
Turning to Kim 207,  Applicant that Kim fails to disclose the concept of adjusting pitch  of lines to affect resistance.  Yet at Figure 6, Kim teaches first, e.g. 30a, b, c and second e.g. 23 conductive lines that have a different pitch and have different widths, thus the pitch is affecting the line resistance.  Examiner notes that claim 1 does not require the first and second lines to exist in a common wiring layer.
Turning to Kim 009, the same result is found at Figure 3.  Two sets of lines 400 and 300 in a bending area BAX with different pitches and different line widths giving rise to different line resistances as between the two sets.
Because the prior art teaches multiple line pitches in the bending area, because the prior art teaches line groups with wider or narrower line widths, because an artisan would recognize line width as a factor modulating line resistance, Examiner is unpersuaded that the prior art is incapable of performing a function whereby pitches affect resistance of lines.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18 which recite inter alia ‘the first conductive lines are apart from each other by a first pitch in the bending area, the first pitch affecting a first resistance of the first conductive lines and the second conductive lines are apart from each other by a second pitch in the bending area, the second pitch affecting a second resistance of the second conductive lines’, and ‘the different pitches affecting different resistances of the conductive lines’; Examiner notes there are a variety of variable that will effect line resistance, e.g. material, length, width, height, line shape.  Thus the claim depends upon variables, beyond merely the pitch, that result in the affecting of the first and second line resistances.  
Claims 2-17 and 19-20 depend directly or indirectly on claims 1 or 18 and are likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0187279 (Lee).
Regarding claim 1, Lee discloses at annotated Figures 4-6 a display device comprising: 
a substrate, 10 [0027], including: 
a display area, AA [0021]; 
a non-display area, NA [0022], including a first non-display area, as annotated, adjacent to the display area, as shown, and a second non-display area, as annotated; and 
a bending area, BA [0022], disposed between the first non-display area and the second non-display area, as shown; 
a display part, P [0096], disposed in the display area, as shown and described; 

    PNG
    media_image5.png
    708
    752
    media_image5.png
    Greyscale
a driving circuit, 230 [0069], disposed in the non-display area, as shown; and 

    PNG
    media_image6.png
    768
    797
    media_image6.png
    Greyscale
a fan-out portion, as annotated, arranged in the first non-display area, as shown, the bending area, as shown, and the second non-display area, as shown, wherein 
the first non-display area, the bending area, and the second non-display area are disposed between the display part and the driving circuit, as shown, and 
the fan-out portion delivers to the display part a data signal applied from the driving circuit, as described at [0145-147], wherein the fan-out portion comprises: 
a first fan-out portion as annotated, comprising first conductive lines, 141a-141b [0148]; and 
a second fan-out portion, as annotated, comprising second conductive lines, 145a-146a [0148], 
the first conductive lines are apart from each other by a first pitch in the bending area, as annotated, and suggests the first pitch affecting the first resistance of the first conductive lines because the first lines are narrow with a smaller pitch and
the second conductive lines are apart from each other by a second pitch in the bending area, as annotated and shown, the second pitch affecting a second resistance of the second conductive lines, where the second conductive lines are wider thus having a lower resistance and it appears to Examiner that the spacing between the first and second lines is constant and so the second pitch is greater than the first pitch.
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "the first pitch affecting a first resistance of the first conductive lines” and “the second pitch affecting a second resistance of the second conductive lines", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Lee's device and so it meets the claim.
Regarding claim 2 which depends upon claim 1, Lee teaches the first fan-out portion and the second fan-out portion are apart from each other in the bending area.
Regarding claim 3 which depends upon claim 2, and referring to annotated Figure 10 when rotated 180 degrees, Lee teaches the first conductive lines comprise a first line, as annotated, to an n-th line, as annotated e.g. n=2, the second conductive lines comprise a first line, as annotated, to an m-th line, as annotated, e.g. m=2, and the n-th line of the first conductive lines and the first line of the second conductive lines are disposed closest to each other, as shown, among the first to n-th lines of the first conductive lines and the first to m-th lines of the second conductive lines, as shown.
Regarding claim 4 which depends upon claim 3, Lee teaches the first pitch is less than the second pitch at Figure 6.
Regarding claim 17 which depends upon claim 1, Lee teaches the first conductive lines and the second conductive lines include data lines at [0124].
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "include data lines", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Lee's device and so it meets the claim.
Regarding claim 18 and referring to claim 1, Lee discloses a display device comprising: a substrate, 10 [0027], including: a display area, AA [0021]; a first non-display area, as annotated, adjacent to the display area, as shown; a second non-display area, as annotated; and a bending area, BA [0022], disposed between the first non-display area and the second non-display area, as shown; and a fan-out portion, as annotated, arranged over the first non-display area, the bending area, and the second non-display area, as shown, the fan-out portion comprising conductive lines, e.g. 141a-141b [0148] and 145a-146a [0148]; disposed in the bending area, as shown, with a separation area between the conductive lines, as annotated where there is a space between the groups of lines, as shown, wherein the conductive lines are apart from each other by different pitches from each other, i.e. the first pitch is not equal to the second pitch, as shown, the different pitches affecting the different resistances of the conductive lines, i.e. on line is wider with a larger cross sectional area resulting in a lower resistance.

    PNG
    media_image7.png
    724
    773
    media_image7.png
    Greyscale
Claims 1-2, 5, 7, 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0138207 (Kim).
Regarding claim 1, Kim discloses at annotated Figure 2 a display device comprising: 
a substrate, 100 [0049], including: 
a display area, DA [0050]; 
a non-display area, NDA [0050], including a first non-display area, NDA1 as annotated, adjacent to the display area, as shown, and a second non-display area, NDA2 as annotated; and 
a bending area, BA1 [0050], disposed between the first non-display area and the second non-display area, as shown; 
a display part, e.g. pixels [0144], disposed in the display area, as shown and described; 
a driving circuit, 41 [0174], disposed in the non-display area, as shown; and 
a fan-out portion, as annotated, arranged in the first non-display area, as shown, the bending area, as shown, and the second non-display area, as shown, wherein 
the first non-display area, the bending area, and the second non-display area are disposed between the display part and the driving circuit, as shown, and 
the fan-out portion delivers to the display part a data signal applied from the driving circuit, as described at [0153], wherein the fan-out portion comprises: 
a first fan-out portion as annotated, comprising first conductive lines, 30 [0153]; and 
a second fan-out portion, as annotated, comprising second conductive lines, 23 [0138, 144-145], 
the first conductive lines are apart from each other by a first pitch, as annotated, in the bending area, the first pitch affecting a first resistance of the first conductive lines, i.e. there is a width of the first conductive lines that informs that pitch and resistance and 
the second conductive lines are apart from each other by a second pitch, as annotated, in the bending area, as shown, the second pitch affecting a second resistance of the second conductive lines, where the width of the second line 23 is greater than the line 30 in Figure 6 thus the second pitch affects a second resistance of the second conductive lines because the pitch is larger and the line width is larger.
    PNG
    media_image4.png
    345
    658
    media_image4.png
    Greyscale

Regarding claim 2 which depends upon claim 1, Kim teaches the first fan-out portion and the second fan-out portion are apart from each other in the bending area, as shown.
Regarding claim 5 which depends upon claim 1, Kim teaches the fan-out portion, e.g. DPA1, comprises a third fan-out portion comprising third conductive lines, and the third conductive lines are apart from each other by a third pitch in the bending area, as shown where Examiner notes that any pitch can be considered as a third pitch.
Regarding claim 7 which depends upon claim 5, Kim teaches the third pitch is equal to the first pitch.
Regarding claim 10 which depends upon claim 5, Kim teaches that in a plan view, the first conductive lines and the second conductive lines are bent two or more times, i.e. jogged at the bottom and top of the bending area.
Regarding claim 11 which depends upon claim 10, Kim teaches the first conductive lines and the second conductive lines are not bent in the bending area, as shown.

    PNG
    media_image8.png
    525
    720
    media_image8.png
    Greyscale
Regarding claim 14 which depends upon claim 1, Kim teaches at Figure 3 an insulating layer, 120 [0179], disposed on the substrate, wherein the insulating layer comprises an opening corresponding to the bending area as shown.
Regarding claim 17 which depends upon claim 1, Kim teaches the first conductive lines and the second conductive lines include data lines at [0153].
Regarding claim 18 Kim discloses a display device comprising: a substrate, 100 [0049], including: a display area, DA [0050]; a first non-display area, as annotated, adjacent to the display area, as shown; a second non-display area, as annotated; and a bending area, BA1 [0050], disposed between the first non-display area and the second non-display area, as shown; and a fan-out portion, as annotated, arranged over the first non-display area, the bending area, and the second non-display area, as shown, the fan-out portion comprising conductive lines, 30 [0153]; disposed in the bending area, as shown, with a separation area between the conductive lines, as annotated ,where there is a space between the groups of lines DPA1-DPA4, as shown, wherein the conductive lines are apart from each other by different pitches from each other, i.e. the first pitch is not equal to the second pitch, as shown, the first pitches affecting different resistance of the conductive lines, because the pitches enable the use of different line widths.
Regarding claim 19 which depends upon claim 18, Kim teaches the conductive lines disposed in an outer portion of the fan-out portion are apart from each other by a first pitch, as annotated, and the conductive lines disposed in a central portion of the fan-out portion are apart from each other by a second pitch, as annotated.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0288009 (Kim).
Regarding claim 18 Kim discloses a display device comprising: a substrate, 100 [0048], including: a display area, DA [0051]; a first non-display area, as annotated, adjacent to the display area, as shown; a second non-display area, as annotated; and a 
    PNG
    media_image9.png
    688
    674
    media_image9.png
    Greyscale
bending area, BA [0051], disposed between the first non-display area and the second non-display area, as shown; and a fan-out portion, as annotated, arranged over the first non-display area, the bending area, and the second non-display area, as shown, the fan-out portion comprising conductive lines, 300, 400, 500 [0056-57, 64]; disposed in the bending area, as shown, with a separation area between the conductive lines, as shown, wherein the conductive lines are apart from each other by different pitches from each other, i.e. the first pitch is not equal to the second pitch, as shown and described at [0063-64] pitch P1 for 300 is less than pitch P2 for 400, the different pitches affecting different resistances of the conductive lines, i.e. line 400 is wider than line 300 hence has a different, smaller, resistance.
Regarding claim 19 which depends upon claim 18, Kim teaches the conductive lines disposed in an outer portion of the fan-out portion are apart from each other by a first pitch, as shown and described at [0063-64] and the conductive lines disposed in a central portion of the fan-out portion are apart from each other by a second pitch shown and annotated.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 12 which depends upon claim 1, Lee does not explicitly teach at Figure 6 a portion of the first conductive lines and the second conductive lines disposed in the bending area is disposed on a different insulating film from a portion of the first conductive lines and the second conductive lines disposed in the first non-display area and the second non-display area, and a portion of the fan-out portion corresponding to the bending area is disposed on a different insulating film than a portion of the fan-out portion corresponding to the first non-display area and the second non-display area.  At Figure 9, Lee illustrates multi-level interconnect.
At [0168] Lee teaches;
[0168] In the first area and the bending area (B/A) of the lower end non-active area (N/A), wires are formed on the same layer in accordance with one embodiment of the invention. However, in the second area, wires may be formed on different layers. Based on this configuration, wires formed on different layers in the second area may be connected to wires formed on the same layer in the bending area (B/A), through holes (not shown).
Examiner understands Lee to teach that wires in the bending area may be connected to wires in the non-bending areas, e.g. the first and second non-display area on different layers using vias to interconnect the wires.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a portion of the first conductive lines and the second conductive lines disposed in the bending area is disposed on a different insulating film from a portion of the first conductive lines and the second conductive lines disposed in the first non-display area and the second non-display area, as taught by Lee, and a portion of the fan-out portion corresponding to the bending area is disposed on a different insulating film than a portion of the fan-out portion corresponding to the first non-display area and the second non-display area, as taught by Lee, because Lee teaches that wires disposed on insulating layers may be interconnected with vias and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 13 which depends upon claim 12, Lee teaches the display part comprises: a thin-film transistor at Figure 5 and 6 [0122]; and a light-emitting element. OLED [0134], electrically connected to the thin-film transistor as shown and described at [0134], the thin-film transistor comprises a semiconductor layer, 121 [0098], a gate electrode, 123 [0100], and a connection electrode, e.g. 125a/b [0100], electrically connected to the semiconductor layer, as shown, the portion of the fan-out portion corresponding to the bending area and the connection electrode comprise a same material, i.e. 145a is ground and 146a is driving voltage [0107-108],  the and the portion of the fan-out portion corresponding to the first non-display area and the second non-display area and the gate electrode comprise a same material, i.e. 141a is the gate signal line, e.g. Al [0124].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893